DETAILED ACTION

The Amendment filed December 20, 2021 has been received and considered.  The Information Disclosure Statements filed September 17, 2021 and December 29, 2021 have also been received and considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2016/0339890 to Cann.
Regarding Claims 1 and 21, Cann discloses a brake assistance system 20 and vehicle (see Figures 1 and 2) comprising:  a planetary row coupling node 54 (see Figure 2), a brake pedal 24 coupled (via element 32) to the planetary row coupling node 54 and configured to output a first torque (see paragraph 0018), a booster motor 78 coupled to the planetary row coupling node 54 and configured to output a second torque (see paragraph 0022), a simulation motor 86 coupled to the planetary row coupling node 54 and configured to output a third torque (see paragraph 0023), and a brake master cylinder 22 coupled to the planetary row coupling node 54 and comprising a piston rod 36, and wherein the planetary coupling node 54 is configured to convert the 
Regarding Claim 3, Cann further discloses that the first transmission system 26 comprises:  a first rack 28 coupled to the brake pedal 24, and a first gear 82 meshing with the first rack 28, wherein the first gear 82 and the ring gear 68 are fixedly coupled and coaxially disposed (see Figure 1).
Regarding Claim 6, Cann further discloses that the planetary row coupling node 54 further comprises a limiting apparatus (see Figure 2 and the spring extending around axis B in between elements 44 and 46) configured to limit rotation of the sun gear 64 to a specified angle (note that the spring would inhibit the rotation of the sun gear 64 at least to some extent).
Regarding Claim 7, Cann further discloses that the planetary row coupling node 54 further comprises a reset spring (see Figure 2 and the spring extending around axis . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2016/0339890 to Cann.
Regarding Claim 4, Cann discloses most all the features of the instant invention as applied above and further including that the second transmission system 82/60 comprises:  a gear 82 coupled to the booster motor 78, and an additional gear 60 
However, Cann does not disclose that the gears are a worm and a worm gear meshing with the worm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pinion and planet gears of Cann for worm and worm gears as an alternate means of coupling the booster motor to the planet carrier.  As long as the appropriate gear connection is made, the type of gears used is arbitrary. 
Regarding Claim 5, Cann further discloses that the third transmission system 30/42/44/48 comprises a second rack 30 fixedly coupled to the piston rod 36 (see Figure 1), and a second gear 48 meshing with the second rack 30, wherein the second gear 48 and the planet carrier 56 are fixedly coupled and coaxially disposed (see Figure 1).

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 	
Applicant’s main point of contention with the examiner’s first office action is that the Cann reference fails to teach each and every limitation of newly amended independent Claims 1 and 21.  In particular, applicant contends that Claim 1 (and also new Claim 21) require that 1) the brake pedal is configured to drive, using the first transmission system, the ring gear to rotate, and 2) the booster motor is configured to drive, using the second transmission system, the planet carrier to rotate and that the Cann reference does not disclose these new limitations.
Firstly, applicant argues that Cann includes a brake pedal 24, a rack 26 (that the Office Action maps to the first transmission system of claim 1), and a ring gear 68 (that the Office Action maps to the ring gear of claim 1). Applicant then contends that while Cann includes a brake pedal 24, a rack 26, and a ring gear 28, Cann’s brake pedal 24 does not necessarily rotate Cann’s ring gear 68 using Cann’s rack 26 since Cann’s ring gear 68 is coupled to the first motor 78, and when the first axle 80 of the first motor 78 is locked and does not move, the rotation of the carrier 56 would only cause the planet gears 60 to rotate while the ring gear 68 holds still. Thus, applicant surmises that Cann fails to disclose that the brake pedal is configured to drive, using the first transmission system, the ring gear to rotate.
In response to this, the examiner contends that applicant’s remarks are more specific than the claim language.  Applicant is alluding to a scenario when the first motor 78 is locked and does not move while the claim language merely requires that the brake 
Applicant then goes on to argue that Claim 1 also requires that the booster motor is configured to drive, using the second transmission system, the planet carrier to rotate. Applicant contends that Cann fails to disclose these limitations because the first motor 78 would not necessarily cause Cann’s carrier 56 to rotate since (at least in some
scenarios) the ring gear 68 and the sun gear 64 rotate while the carrier 56 holds still. Thus, applicant surmises that Cann fails to disclose that the booster motor is configured to drive, using the second transmission system, the planet carrier to rotate.
	In response to this, again, applicant’s remarks are more specific than the claim language.  As outlined in the rejection above, Cann does disclose that the booster motor 78 is configured to drive, using the second transmission system 82/60, the planet carrier 56 to rotate.  Applicant’s remarks are again addressing scenarios which are not claimed.  Applicant does not claim any specific situation or scenario in which this booster motor drive motion may or may not occur.  Thus, again, at least to the extent of the claim language, Cann does disclose this new feature of Claim 1 (and consequently also Claim 21).

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	01/03/22